The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
The examiner apologizes for any confusion the restriction requirement caused.  Because the applicant amended the claims, the restriction requirement is moot and is hereby withdrawn.  
.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 6, 9-13 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baggett, Jr. et al. (US 5,499,636) in view of Pryor et al. (US 4,807,809) and Jones (“Evaluation of Filter Plugs Prepared From 21-Pound Foil Backing Paper Using the RJR Corrugating Machine (1958) https://www.industrydocuments.ucsf.edu/tobacco/docs/#id=rzxn0096).  
Regarding claims 1 and 2 Baggett Jr. et al. disclose an aerosol producing smoking article for smoking machines that has an aerosol forming segment (80, 70) (see figure 4A), void adjacent to the aerosol forming segment (91), a cylindrical sleeve segment (free flow filter segment, 102), a hollow acetate tube filter (74), and a mouthpiece filter (104).  

    PNG
    media_image1.png
    324
    672
    media_image1.png
    Greyscale





 The aerosol forming segment of Baggett Jr. et al. contains a homogenized tobacco material (col. 11, line 48—col. 12, line 67).
Baggett, Jr. et al. discloses a hollow tube adjacent to the mouth filter but do not disclose a filter (cooling element) formed of metallic foil and paper or cardboard with longitudinally extending channels.  Baggett Jr. et al. disclose that with respect to the free flow filter segment (102), "Other low efficiency filters of standard configuration could be used instead, however."  
Pryor et al. disclose a similar smoking article and disclose a low efficiency filter element that comprises a plurality of longitudinally extending channels that are formed in between a crimped and gathered (i.e. pleated (all), see also figures 8-10) polymeric sheet (col. 7, 30-46).  Pryor et al. disclose that the filter also serves to cool the mainstream aerosol and even out the heat (col. 2, 46-68).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the filter segment disclosed by Pryor et al. in the invention of Baggett Jr. et al. to cool the aerosol as disclosed by Pryor et al. and because Baggett Jr. et al. indicate that other filters may be used.  
Prior et al. disclose that the web used to make the filter can very, including natural or synthetic materials, and that, “Preferred sheet-like materials are thin, and have reasonably high tensile strengths, resiliencies and relatively good flexibilities,” (col. 7, 30-65).  Prior et al. do not disclose forming the filter from paper or cardboard with metal foil.  
Jones discloses filter plugs formed of corrugated foil backed paper (i.e. paper with foil laminated onto the paper).  It would have been obvious to one of ordinary skill in the art at the time of invention/filing to use the foil paper laminate of Jones as the web material in the invention of Prior et al.  The foil backed paper is suitable for the invention of Prior et al. because Jones discloses that the material had less draft resistance (i.e. less resistance to draw), less removal of nicotine, and “channeled more” than previous prepared paper filters. These features are in line with the desired properties disclosed by Pryor et al. and Bagget et al. expressly disclose the desire for low efficiency filters (the foil backing paper is show to remove less nicotine and solids than the other filters in Table II).  
Regarding claims 2 and 9, Pryor et al. do not expressly disclose 50% to 90% longitudinal porosity (i.e. 50-90% of the cross section of the cooling segment is open space) or a surface area of 300 to 1000 mm2 per mm.  However, Pryor et al. disclose that “the filter efficiency of such materials can be substantially lower than that of conventional cigarette filter materials such as cellulose acetate tow" (col. 8, 25-29).  It would have been obvious to change the amount of open space and surface area in the filter to obtain various amounts filter efficiency and particulate removal because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In addition, Prior et al. illustrate different amounts of open space in figures 8-10 below.  In re Boesch, 617 F.2d 272, 205 USPQ 215  (CCPA).  In particular Pryor et al. point out that, “The pressure drop of a typically rods can be controlled from very low to quite high depending upon such factors as the width of the web which is pleated, the characteristics of the material which is pleated and the like" 

    PNG
    media_image2.png
    173
    207
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    184
    229
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    206
    201
    media_image4.png
    Greyscale





Regarding claim 6, Jones does not expressly disclose aluminum as the foil material.  However, it is notoriously well known in the art, and by those not in the art, that aluminum is the most common material referred to as a foil.  
Regarding claim 12, the above references do not expressly disclose that the filter is capable of causing the temperature of a stream of aerosol drawn through the aerosol-cooling element is lowered by more than 10°C,    
First, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Second, in this case, the prior art teaches all the structural limitations of the claim.  In addition, it would have been obvious to one of ordinary skill in the art at the time of invention that the prior art, or any cigarette filter, would be capable of cooling a 
Third, Pryor et al. disclose that, 
The heat sinking nature is believed to be provided by distributing the mainstream aerosol over a large surface area, preferably over substantially the entire surface area of the mouthend piece component(s).  It is believed that distribution of the mainstream aerosol over a large surface area contributes to the perceived reduction in temperature of the aerosol by increasing the residence time of the aerosol in the mouthend piece. (col. 2, 51-58)

  
It would have been obvious to change the surface area in the filter to obtain various amounts cooling because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215  (CCPA).  
Regarding claim 10 and 13, the above references do not expressly disclose that the filter is capable of causing the water vapor content of aerosol stream drawn through the aerosol-cooling element is lowered by between about 20% and about 90%.  
First, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Second, in this case, the prior art teaches all the structural limitations of the claim.  In addition, it would have been obvious to one of ordinary skill in the art at the time of invention that the prior art, or any cigarette filter, would be capable of lowering the water vapor content by about 20-90% under certain conditions, such as when the 
Regarding claims 11, Baggett, Jr. et al. disclose that the length of mouthpiece filter and the cooling segment are preferable 30 mm added together.  Although the length of the cooling segment itself is not expressly disclose it would have been obvious to one of ordinary skill in the art at the time of invention that the length of the cooling segment would inherently be less than 30 mm because the 30 mm must include a second component.  First, 29 mm, (i.e. less than 30 mm) is about 28 mm as required by the claimed range.  Second, it would have been obvious to one of ordinary skill in the art at the time of invention to form the two segments in equal sizes resulting in a cooling element 15 mm long.  Third, although not to scale, the drawing provides direction to one of ordinary skill to form the cooling element as the longer of the two segments (or the predominate segment) but that the mouth end segment is a significant portion of the length, leading one of ordinary skill to adjust the length of the segments between 50/50 (i.e. 15 mm) and 90/10 (i.e. 27 mm) (col. 8, 31-45).    
Regarding claim 15 and 16, Baggett Jr. et al. disclose that the mouthpiece filter plug, “…closes off the free end of the tipping 62 for purposes of appearance and, if desired, to effect some filtration.”  It would have been obvious to one of ordinary skill in the art at the time of invention/filing to use a conventional cigarette filter to make the cigarette appear conventional.  It would have been notoriously well known in the art at 
Regarding claims 17 and 18, Baggett Jr. et al. disclose that the aerosol generator is spaced from the filter that provides cooling by both a void (91) and a hollow filter (74)
Regarding claim 19, Bagget Jr. et al. disclose that a portion of the aerosol forming material is a tobacco web formed from converting tobacco feedstock into a continuous sheet of tobacco (abstract).  It would have been obvious to one of ordinary skill in the art at the time of invention, that the process described by Baggett Jr. et al. is a homogenized tobacco material.  


Claims 2-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baggett, Jr. et al. (US 5,499,636), Pryor et al. (US 4,807,809) and Jones (“Evaluation of Filter Plugs Prepared From 21-Pound Foil Backing Paper Using the RJR Corrugating Machine (1958) https://www.industrydocuments.ucsf.edu/tobacco/docs/#id=rzxn0096), as applied to claim 1 above and in further view of Davidson (US 2,001,709).
Regarding claim 2, although Prior discloses low efficiency as discussed above, alternatively, Prior discloses a low efficiency filter from a pleated web but does not expressly illustrate embodiments that are clearly 50% to 90% open space in the cross section of the filter.  However Davidson disclose cigarette filter elements composed of pleated web with large open spaces.  For instance, see figures 8, 9, and 11 below.  

    PNG
    media_image8.png
    186
    189
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    172
    252
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    163
    186
    media_image10.png
    Greyscale



It would have been obvious to one of ordinary skill in the art at the time of invention that the amount of open area on the cross sections shown by Davidson would have been within 50-90%. It would have been obvious to one of ordinary skill in the art at the time of invention to use the pleated arrangements of Davidson to produce filters for cooling aerosols in the invention of Pryor because Davidson disclose their use in a variety of filtering arrangements “in accordance with the demands of the trade.” (col. 1, 28-48).
Regarding claims 3-5, Davidson expressly discloses that the sheet is sharply creased (i.e. crimped) or rounded (i.e. uncrimped) to form a multiplicity of small longitudinal air passages (i.e. channels, page 1, col. 2, line 39—page 2, col. 1, 17) and discloses the method of making the folds or creases with rollers.  Figures 8, 9 and 11, shown above illustrate a sheet that has been crimped (i.e. creased) and these creases provide a plurality of parallel ridges and corrugations that run in the longitudinal direction.  The sheet as illustrated is gathered into the shape shown.      


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FELTON/
Primary Examiner, Art Unit 1747